IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


LUIS MALAVE,                                : No. 63 MM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COMMONWEALTH COURT OF                       :
PENNSYLVANIA,                               :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 23rd day of May, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.